I git DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 2/11/2020. This action is Non-Final. Claims 1 – 18 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claims 1 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, on accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50 – 57, hereinafter referred to as the “2019 PEG”).
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claims 1 – 16) and computer (claims 17 – 18) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of organization human activities, which falls into the “software per se” group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recite the abstract idea of mapping entity, which falls within the abstract idea of a mental process. It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in 2019 PEG. The recitation of generic computer components does not negate the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1: 
A method of joining a first dataset with a second dataset, the first dataset configured to store a set of data entries each identified by a respective key of a first type and the second dataset configured to store a second set of data entries identified by a respective key of a second type, the method comprising: selecting an intermediate mapping entity from a set of possible intermediate mapping entities, each mapping entity storing association between keys of the first type and keys of the second type; providing the selected intermediate mapping entity for use in joining the first data set with the second data set; wherein the step of selecting the intermediate mapping entity is based on the intersection weight between the first and second data sets via each of the intermediate mapping entities, wherein the intersection weight is the proportion of overlapping data entries between the first and second datasets.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to first and second datasets (claim 1). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount a particular application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element of combination of elements amount to significantly more than the judicial exception. 
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to first and second datasets, though at a very high level of generality and without imposing meaningful limitation on the scope of the claim. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/ Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation first and second datasets are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer". 
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc. ...

. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Borges et al., U.S. Patent Application Publication No.: 2015/0142836 (Hereinafter “Borges”), and further in view of Gottumukkala et al., U.S. Patent No. 8,838,597 (Hereinafter “Gottumukkala”).
		Regarding claim 1, Borges teaches, a method of joining a first dataset with a second dataset, the first dataset configured to store a set of data entries each identified by a respective key of a first type and the second dataset configured to store a second set of data entries identified by a respective key of a second type, the method comprising:
		selecting an intermediate mapping entity from a set of possible intermediate mapping entities, each mapping entity storing association between keys of the first type and keys of the second type; providing the selected intermediate mapping entity for use in joining the first data set with the second data set (Borges [0047]: Keys of an entity type may be mapped to primary key columns of the corresponding entity type table.  The keys may uniquely identify instances of the entity type and provide for relationship identification.  The primary keys provide unique values to each table and do not contain NULL values.);
		Borges does not clearly teach, wherein the step of selecting the intermediate mapping entity is based on the intersection weight between the first and second data sets via each of the intermediate mapping entities, wherein the intersection weight is the proportion of overlapping data entries between the first and second datasets. However, Gottumukkala [Col. 12 lines 47 – 54] teaches, “Next, at step 1150, one or more of the datasets responsive to the structured query may again have their relevance weight adjusted in accordance with the granularity thereof.  By looking at the data entities present in a query representation of the dataset, if appropriate granularity is already present, then weight may be increased for that dataset, otherwise the weight may be decreased.  After processing for all the datasets, datasets may ordered by weight.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Borges et al. to the Gottumukkala’s system by adding the feature of data weights. The references (Borges and Gottumukkala) teach features that are analogous art and they are directed to the same field of endeavor, such as databases. Ordinary skilled artisan would have been motivated to do so to provide Borges’s system with enhanced datasets. (See Gottumukkala [Abstract], [Col. 12 lines 47 – 54], [Col. 11 lines 37 – 60], [Col. 12 lines 31 – 67]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, a method according to claim 1, wherein the step of selecting an intermediate mapping entity comprises locating a plurality of possible mapping entities and defining multiple paths from the first dataset to the second dataset, each path including at least one of the mapping entities (Gottumukkala [Col. 11 lines 38 – 53]: In accordance with an embodiment of the invention, meta-data of one or more business entities and data entities are mapped via their meta-data representation identities, in order to represent either of the models. One business entity may be mapped to one or more data entities and similarly one data entity may be mapped to one or more business entities. In accordance with the invention, in order to improve and speed the process for performing such matching, mapping is stored in one direction only, that is business entities to data entities, though the data may be read in the reverse order as well. Each business entity mapping may be marked as a primary mapping, based on whether this mapping is the one which provides a primary level of information link between the meta-data of both the worlds (KDX and SDX, or business information and stored content data). 
Regarding claim 3, a method according to claim 2 comprising the step of determining whether to use a single best one of the multiple paths or more than one of the multiple paths (Borges [0033 – 0034]: Once the database is created and populated, acknowledgment can be sent 246 to the client device 202 indicating that the database is ready to be downloaded.  The acknowledgement may include a path to the server database.  The client device 202 may request the database 248 and download the database 250.  The skeletal template database on the client device 202 may be replaced with the downloaded database. The client device 202 may use the data in the downloaded database to perform operations using the data and make changes to the data in the downloaded database.  The client device 202 may use the mapping data and the second data model metadata to map the metadata of the first data model into the second data model.).
Regarding claim 4, a method according to claim 3 when it is determined to use a single best paths, the method comprising the step of determining a respective set of path parameters for utilizing each of the multiple paths, and selecting the best single path based on optimizing a heuristic of the set of path parameters (Borges [0038-0040]: The system tables may include a first set of tables including tables and columns that are generated to store the data from the data producer 204, a second set of tables including information about the metadata received from the data producer 204, and a third set of tables including the mapping between the first data model and the second data model. The second set of tables including the metadata received from the data producer 204 may include entity sets, entity types, and navigation properties. The second set of tables may also include the metadata document and the service document received from the data producer 204. The third set of tables including the mapping between the first data model and the second data model may include mapping of the second data model metadata to the physical, logical, etc. representation in the first data model. For example, the mapping may include that Table B will store data for an entity set X.) 
Regarding claim 5, a method according to claim 3, comprising the step of determining an overlap intersection weight between an intermediate mapping entity of a first one of the multiple paths and an intermediate mapping entity of a second one of the multiple paths in each set of possible multiple paths, and determining which set of multiple paths to utilize based on the overlap intersection weights (Borges [0016], to allow the client device 102 to access and manipulate data received from the data provider 114, the client device 102 and/or the server 120 may perform mapping between a first data model used by the data provider 114 and a second data model used by the client device 102. The first data model may be a lightweight model used by the client device 102 or a model of the protocol used to communicate between the client device 102 and the server 120. The second data model may be a model used by the data provider 114 or a model of the protocol used to expose data provided by the data provider 114.).
Regarding claim 6, a method according to claim 5 comprising the step of using the overlap intersection weights to determine that a single best path should be utilized. (Gottumukkala, [Col. 12 lines 47 – 54]: Next, at step 1150, one or more of the datasets responsive to the structured query may again have their relevance weight adjusted in accordance with the granularity thereof.  By looking at the data entities present in a query representation of the dataset, if appropriate granularity is already present, then weight may be increased for that dataset, otherwise the weight may be decreased.  After processing for all the datasets, datasets may ordered by weight.)
Regarding claim 7, a method according to claim 1, wherein the intersection weights are stored in a data structure in which each intermediate mapping entity is held in association with its intersection weights between each of the first and second datasets (Borges [0030]: Creating the database 238 may include the server 206 parsing and storing the metadata into an in-memory data structure. Based on the received metadata of the second data model, the server may create tables to store the data of the second data model and create tables providing mapping between the data models. The server 206 may store the skeletal template tables received from the client device 202, tables including metadata of the database, tables including the mapping between the first data model and the second data model, and the metadata of the second data model in the server memory (e.g., using the in-memory data structure).).
Regarding claim 8, a method according to claim 1, wherein the step of selecting is based on a first intersection weight which represents the overlap in a first direction from the data set to the intermediate mapping entity (Borges [0058]: The client device 302 may use a first data model that is different from a second data model used to expose data in the data producer 304. A server 306 may analyze the metadata received from the data producer 304 and provide a mapping between the first data model and the second data model. The protocol used to expose the data from the data producer 304 may be different from the protocol used to transfer data between the client device 302 and the server 306.).
Regarding claim 9, a method according to claim 1, wherein the step of selecting is based on a second intersection weight in a second direction from the intermediate mapping entity to the data set (Gottumukkala, [Col. 12 lines 47 – 54]: Next, at step 1150, one or more of the datasets responsive to the structured query may again have their relevance weight adjusted in accordance with the granularity thereof.  By looking at the data entities present in a query representation of the dataset, if appropriate granularity is already present, then weight may be increased for that dataset, otherwise the weight may be decreased.  After processing for all the datasets, datasets may ordered by weight.)
Regarding claim 10, a method according to claim 1, wherein the proportion is based on the absolute number of overlapping keys with the intermediate mapping entity, relative to the size of the dataset (Gottumukkala [Col. 11 lines 38 – 53]: In accordance with an embodiment of the invention, meta-data of one or more business entities and data entities are mapped via their meta-data representation identities, in order to represent either of the models. One business entity may be mapped to one or more data entities and similarly one data entity may be mapped to one or more business entities. In accordance with the invention, in order to improve and speed the process for performing such matching, mapping is stored in one direction only, that is business entities to data entities, though the data may be read in the reverse order as well. Each business entity mapping may be marked as a primary mapping, based on whether this mapping is the one which provides a primary level of information link between the meta-data of both the worlds (KDX and SDX, or business information and stored content data).
Regarding claim 11, a method according to claim 4, wherein the proportion is the number of overlapping keys as a percentage of the size of the source dataset (Borges [0049]: Associations in the second data model may be mapped to an association table in the first dataset model. Associations in the second data model may define relationships between two or more entity types. (For example, the association may define the relationship between supplier and products the supplier provides.) Instances of associations may be grouped in association sets. The association table may include one column for each primary key of the corresponding entity types. The association table may include a foreign key for each of the entity type tables. The foreign key may be used to cross-reference related data across tables.).
Regarding claim 12, a method according to claim 1, wherein the step of selecting the intermediate mapping entity comprises locating a plurality of possible intermediate mapping entities, determining for each of the possible intermediate mapping entities the intersection weight between the first data set and the intermediate mapping entity, and between the second data set and the intermediate mapping entity, and selecting a preferred intermediate mapping entity by comparing the combined intersection weights between the first and second data sets and each intermediate mapping entity and selecting the greatest combined intersection weights (Gottumukkala [Col. 11 lines 38 – 53]: In accordance with an embodiment of the invention, meta-data of one or more business entities and data entities are mapped via their meta-data representation identities, in order to represent either of the models. One business entity may be mapped to one or more data entities and similarly one data entity may be mapped to one or more business entities. In accordance with the invention, in order to improve and speed the process for performing such matching, mapping is stored in one direction only, that is business entities to data entities, though the data may be read in the reverse order as well. Each business entity mapping may be marked as a primary mapping, based on whether this mapping is the one which provides a primary level of information link between the meta-data of both the worlds (KDX and SDX, or business information and stored content data).
Regarding claim 13, a method according to claim 1, comprising joining the first data set with the second data using multiple selected intermediate mapping entities (Gottumukkala [Col. 12 line 55 – Col. 13 line 10]: At step 1160, the relevance weight of the one or more datasets may be further adjusted in accordance with dataset entity participation. Apart from the data entities, in conditions related to dimension based entities, values associated with one or more of the particular dimensions may also affect the relevance of the dataset in relation to the business query. If the value of a condition which is based on a dimension entity in the structured query is not present for the dataset then the condition itself may not be valid for the dataset. In such cases, condition may be removed from that dataset perspective and weight of the dataset be reduced. At step 1170, the relevance weight of a particular dataset may be adjusted based upon priority associated with the dataset. Such priority of a dataset may be based upon the dataset's ability to respond quickly to a particular business query, and also by its nature (Warehouse, Transaction System, Cube and Mart). In this step priority of the dataset may be considered in ordering of the datasets that could answer the business query. Thus, if two datasets, such as datasets of type warehouse and cube, are of equal weight with respect to a particular business query then because the dataset of type cube is the fastest to answer, so the warehouse type dataset may be filtered out, or have its relevance weight reduced.).
Regarding claim 14, a method according to claim 7 comprising:
a first step of joining the first data set with the second data set using one of the multiple intermediate mapping entities, and a second step of joining the first data set with the second data set using a second one of the multiple intermediate mapping entities (Borges [0017]: The mapping between the two models may include parsing metadata of the second data model to learn the structure of the second data model and creating a corresponding structure using the first data model that can store the data received from the data provider 114. The mapping between the two models may be performed by the server 120 and/or the client device 102. The mapping may be used by the client device 102 and/or the server 120 to communicate directly with the data provider 114. The mapping may also be used to synchronize the data stored in the client device 102 and the data provider 114. The mapping may preserve the logical model of the data provider 114 and allow for requests to be sent between the client device 102 and the data provider 114 using the first or the second model.). 
combining joined entries resulting from the first and second steps (Borges [0069]: The first data model or the second data model may include one or a combination of models used to store and expose data. The data models may include logical data models or physical data models.).
Regarding claim 15, a method according to claim 3, wherein the path parameters include quality and speed of executing a join using the single best path (Gottumukkala, [Col. 11 lines 44 – 53]: In accordance with the invention, in order to improve and speed the process for performing such matching, mapping is stored in one direction only, that is business entities to data entities, though the data may be read in the reverse order as well. Each business entity mapping may be marked as a primary mapping, based on whether this mapping is the one which provides a primary level of information link between the meta-data of both the worlds (KDX and SDX, or business information and stored content data).
Regarding claim 16, a method according to claim 1, comprising:
accessing the selected intermediate mapping entity to transform the set of keys of the first type into a generated set of keys of the second type; supplying the generated set of key of the second type to the second data set to cause a second data set to: determine at least one second data entry which identified by a key of the second type which matches one of the set generated set of keys of the second type; return the at least one second data entry for joining with a first set of data entries identified by the set of keys of the first type (Borges [0055]: Entity type and complex types in the second data model may be derived from a base entity type and complex type, respectively. The base type may be where the key is defined. In one embodiment, the derived types may be accounted for in the second data model by including the base type properties in the tables for the derived types. No separate tables may be needed with this embodiment. In another embodiment, a base type table and a derived type table may be created for the mapping. The base type table and the derived type table may include key columns and the derived table may include a foreign key to the base table.).
Regarding claim 17, a computer comprising:
a memory holding a data structure which stores intermediate mapping entities in association with intersection weights between the intermediate mapping entity and each of first and second datasets (Borges [0030]: in-memory data structure), and
a processor configured to execute a computer program which when executed carries out the method according to claim 1 (Borges [0072]: processor). 
Regarding claim 18, a computer according to claim 17, wherein the memory additionally holds for each intermediate mapping entity intersection weights with other intermediate mapping entities (Gottumukkala [Col. 12 lines 47 – 54]: “Next, at step 1150, one or more of the datasets responsive to the structured query may again have their relevance weight adjusted in accordance with the granularity thereof.  By looking at the data entities present in a query representation of the dataset, if appropriate granularity is already present, then weight may be increased for that dataset, otherwise the weight may be decreased.  After processing for all the datasets, datasets may ordered by weight.”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Oberbreckling, US 2018/0075104, Techniques for relationship discovery between datasets
Deshpande, US 2017/0075898, Identifying Entity Mappings across data assets



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154